 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
          EUGENE HOLLEY,
 8
                                                          CASE NO. 2:17-CV-00771-RAJ
                                Plaintiff,
 9
                                                          (PROPOSED) ORDER ADOPTING
                 v.                                       REPORT AND
10
                                                          RECOMMENDATION
          NANCY A. BERRYHILL, Deputy
11
          Commissioner of Social Security for
          Operations,
12
                                Defendant.
13

14         The Court, having reviewed the Report and Recommendation of Judge J. Richard
           Creatura, United States Magistrate Judge, and the relevant record, does hereby find and
15
           ORDER:
16         (1)    The Court adopts the Report and Recommendation.

17         (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42
                  U.S.C. § 405(g) to the Commissioner for further consideration.
18
           (3)    JUDGMENT is for plaintiff and the case should be closed.
19

20         Dated this 9th day of October, 2018.

21

22

23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge


     (PROPOSED) ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
